 



Exhibit 10.12

       
 
     
MINERAL LEASE
     
 
     
 
     
Prepared by:
     
 
     
     BPI Industries, Inc.
     
     501 East DeYoung Street
     
     Marion, Illinois 62959
     
 
     
 
     
 
     
 
 
 

MINERAL LEASE
     This Mineral Lease (herein “this Lease”) is made and entered into this 9th
day of September, 2006, by and between THE COUNTY OF WASHINGTON OF THE STATE OF
ILLINOIS, Washington County Courthouse, Nashville, Illinois 62263 (herein the
“Lessor”), and BPI ENERGY, INC., of 95 N. Research Drive, Edwardsville, Illinois
62025, (herein the “Lessee”).
     THIS INDENTURE WITNESSETH:
     1. The Lessor, for and in consideration of Ten Dollars and other valuable
consideration, the receipt of which is hereby acknowledged, and for and in
consideration of the covenants and agreements herein provided on the part of the
Lessee, has granted, demised, leased, and let, and by these presents does grant,
demise, lease and let unto Lessee, all of Lessor’s title and interest, but only
to the extent in fact actually legally owned or held by Lessor, in the Coal Bed
Gas (as herein defined) and the Oil and Gas (as herein defined) underlying the
following described land:
See Attached Exhibit For Legal Descriptions

 



--------------------------------------------------------------------------------



 



     “Coal Bed Gas” shall mean herein all coal bed methane, coal seam gas, all
gas desorbed from coal or captured in the coal seam, all gas produced from
abandoned mines, void spaces, and zones in communication therewith and all
associated hydrocarbons contained therein, with the right to investigate,
explore, drill, operate, produce, save, take care of, treat, process, and
transport, and market the Coal Bed Gas.
     “Oil and Gas” shall mean all oil, liquid hydrocarbons, gases, and their
constituent produces except for Coal Bed Gas together with the right to
investigate, explore, drill, operate, produce, save, take care of, treat,
process, and transport and market the Oil and Gas.
     Lessor excludes and expressly reserves the right to explore for, mine,
operate, produce, remove or market coal and other hard minerals. It being
distinctly understood and agreed that the mining and removal of coal by any
method, now known or which may hereafter be developed, and the transportation
thereof to market is of prime importance to Lessor and that the coal measures
and seams in, upon and under said lands and the mining, removal, and
transportation thereof, are, and shall continue to be, the dominant estate and
the coal bed methane estate therein and the extraction, mining, removal and
transportation thereof are made servient thereto. To that end, Lessor
particularly reserves the right to enter into coal mining leases without the
concurrence of Lessee and Lessee in its operations shall not interfere or
conflict with the operations of any of said coal mining lessees, sublessees,
assignees or other contractors under their respective leases or contracts
relating thereto whether such coal mining leases are in effect prior to or
subsequent to the effective date of this mineral lease, with each coal mining
lessee having the absolute right to terminate, suspend, idle, modify or continue
its coal mining operations in accordance with its respective agreements with
Lessor, without liability for loss or damage to Lessee.
     Any Coal Mining Lessees shall have the right to mine through any coalbed
methane well when necessary for the conducting of its mining activity. At least
90 days prior to mining within 200 feet of any coalbed methane well, any Coal
Mining Lessee shall notify the Lessee in writing if the well must be plugged for
mine through. The lessee, at its sole cost, will plug said well within 90 days
of receipt of such written notice.
     If a well is not required to be plugged for mine-through, but mining is to
occur within 100 feet of the wellbore, any Coal Mining Lessee shall so notify
Lessee in writing 90 days prior to mining within 100 feet of the well and within
said 90 day period Lessee shall, at it own expense, temporarily plug the well at
a point below the seam being mined but above the next lower coalbed methane
producing zone and the well will be vented to the atmosphere until mining has
passed. Upon the Coal Mining Lessee’s operations proceeding at least 200 feet
past the well, the Lessee, at its expense, shall, if practicable remove the
temporary plug and attempt to restore production from the well. Lessee agrees to
comply with all local, state and federal regulations.
     For purposes of this lease, Coal Bed Gas and Oil and Gas may jointly be
referred to as “Minerals.”
     2. For the same consideration as set forth above, Lessor grants, demises,
leases, and lets to Lessee the right (a) to use the seismograph and other
geophysical and geological methods of exploration; (b) to inject gas, water, and
other fluids and air into the subsurface strata; (c) to lay

2



--------------------------------------------------------------------------------



 



pipelines, establish and utilize facilities for the disposition of produced
substances; (d) to build roads, bridges, tanks, utility lines, power stations
and other structures; (e) to undertake recovery by primary and secondary or
other methods; (f) to have the right of ingress and egress as to lands described
herein or other lands under lease to Lessee; and (g) to utilize the surface to
the extent of Lessor’s title for all purposes as described herein.
     3. This Lease shall and does include all lands and interest therein
contiguous to or appurtenant to the lands specifically described herein, and
owned or claimed by Lessor including all interest in which Lessor has a
preferential right of acquisition or acquires by reversion or otherwise, whether
or not specifically described herein. This Lease shall also include all lands
underlying all alleys, streets, roads or highways and if the land is riparian
to, bounds, or embraces within its boundaries a stream, lake, or other body of
water, then all of Lessor’s interest in the lands under said bodies of water and
all area now or hereafter added by accretion. This Lease shall cover all
interest in the lands covered hereby now owned or hereafter vested in or claimed
by Lessor.
     4. This Lease shall remain in force for a primary term of five (5) years
from the date hereof and as long thereafter as Minerals, or any of them, are
being produced from the lands described herein or land with which said land is
pooled or unitized.
     (a) It is agreed that all acreage covered by this lease which is not
drilled on or “earned” by the Lessee during the primary term set out herein will
be released by Lessee at the end of the primary term. Said release will be in
writing and recorded in the office of the recorder of Washington County,
Illinois and shall designate by legal description all acreage that is to be
released and all acreage that is held by production. It is agreed that each
vertical well drilled by Lessee will “earn” and hold 320 acres and each
horizontal well drilled will “earn” and hold 1,920 acres.
     5. If operations for the exploration of Minerals are not commenced on the
lands described herein or on land pooled therewith on or before one year from
the date of this Lease, Lessee shall pay or tender to Lessor an advance royalty
computed based upon 50 cents per net acre of Coal Bed Gas interest (with
ownership based on coal record title) and 50 cents per net acre of Oil and Gas
interest (with ownership based on oil and gas record title) owned by Optionor
which shall cover the privilege of deferring commencement of such operations for
a period of 12 months. In like manner and upon like payments or tenders on an
annual basis thereafter, the commencement of said operations may be further
deferred for successive periods of the same number of months, each during the
primary term. Payment or tender of the advance royalty shall be made to the
Lessor at the following address:
Washington County Treasurer
101 East St. Louis St.
Nashville, IL 62263
     The payment or tender of the advance royalty may be made by check, draft,
or other means of payment and mailed or delivered to Lessor or either Lessor, if
more than one, on or before the advance royalty payment date. Notwithstanding
the death of the Lessor or Lessor’s successors in interest, the payment or
tender of advance royalty in the manner provided herein shall be binding on the
successors and assigns of the Lessor or Lessor’s successors in interest. All
advance

3



--------------------------------------------------------------------------------



 



royalties paid by Lessee shall be recouped from actual royalties which may be
due and owing to Lessor and which royalties correspond to production.
     6. If, prior to the discovery of Minerals, or any of them, on the lands
described herein or on land pooled therewith, Lessee should drill and abandon a
dry hole or holes thereon, or if, after discovery of Minerals, or any of them,
the production thereof should cease from any cause for 120 consecutive days,
this Lease shall not terminate if Lessee commences additional drilling or
reworking operations within 120 days thereafter or (if it be within the primary
term) commences or resumes the payment or tender of advance royalties on or
before the advance royalty paying date next ensuing after the expiration of
12 months from the date of completion and abandonment of said dry hole or holes
or the cessation of production as defined herein. If at the expiration of the
primary term, Minerals, or any of them, are not being produced on the lands
described herein or land pooled therewith but Lessee is then engaged in
operations for drilling or reworking of any well or wells thereon, this Lease
shall remain in full force so long as such operations or said additional
operations are commenced and prosecuted, (whether on the same or successive
wells) with no cessation of more than 120 consecutive days and if they result in
production, so long thereafter as Minerals or any of them are produced from the
lands described herein or lands pooled therewith.
     7. The Lessee shall pay to the Lessor the following royalties:

  (a)   One-Eight (1/8) of the amount realized by Lessee from the sale of Coal
Bed Gas. The payment of this royalty shall be based upon the assumption that the
interest of Lessor in the Coal Bed Gas is based upon Lessor’s ownership of the
coal as to the lands described herein.     (b)   One-sixteenth (1/16) of the
amount realized by Lessee from the sale of Coal Bed Gas. The payment of this
royalty shall be based upon the assumption that the interest of Lessor in the
Coal Bed Gas is based upon Lessor’s ownership of the gas within the Oil and Gas
as to the lands described herein.     (c)   One-eighth (1/8) of the oil and
liquid hydrocarbons within the Oil and Gas produced and saved with the same to
be delivered at the well or to the credit of the lessor in the pipeline to which
a well may be connected, based upon Lessor’s ownership of the oil within the Oil
and Gas as to the lands described herein.     (d)   The market value at the
mouth of the well of one-eight (1/8) of the gas within the Oil and Gas sold or
used or one-eight (1/8) of the amount realized from the sale thereof at the
well, based upon Lessor’s ownership of the gas within the Oil and Gas as to the
lands described herein.

     8. If at any time there is a well or wells on the lands which are capable
of producing Coal Bed Gas or gas within Oil and Gas and such well or wells are
shut in, and if this Lease is not being continued in force by some other
provision hereof, then this Lease shall nevertheless continue in force for a
period of 90 days from the date such well or wells are shut in and before the
expiration of any such 90 day period, Lessee may pay or tender an advance annual
royalty

4



--------------------------------------------------------------------------------



 



payment of $100.00 for each such well and if such payment or tender is made,
this Lease shall continue in force and it shall be considered that Coal Bed Gas
and gas within Oil and Gas are being produced within the meaning of paragraph 4
hereof for one year from the date such payment is made in a like manner,
subsequent advance annual royalty payments may be made or tendered and this
Lease shall continue in force and it should be considered that Coal Bed Gas and
gas within Oil and Gas are being produced within the meaning of paragraph 4
during any annual period or which such royalty payment is so paid or tendered.
Notwithstanding the foregoing, payment of the aforedescribed royalties for any
shut-in well or wells shall not exceed a period of 5 years. Perpetuation of this
Lease by payment of royalty as provided in this paragraph shall be in lieu of
payment of advance royalties as provided in paragraph 5 above. In addition,
payment of any royalty pursuant to this paragraph shall be recouped by Lessee
from any royalty payment otherwise payable to Lessor pursuant to actual
production of Minerals or any of them.
     9. Lessee is granted the right to pool or unitize this Lease, the land
covered hereby or any part thereof, with other land or leases or parts thereof
for the production of Minerals, or any of them, covered hereby. No production
for Coal Bed Gas or gas with Oil and Gas shall embrace more than 160 acres plus
a tolerance of 10% thereof. No production for oil within Oil and Gas shall
embrace more than 80 acres plus a tolerance of 10% thereof. Notwithstanding, if
any federal or state law, executive order, rule, or regulation shall prescribe a
spacing pattern for the development of the field or allocate a producing
allowable on acreage per well, then any such unit may embrace as much additional
acreage as may be so prescribed or as may be used in such allocation or
allowable. Lessee shall execute in writing an instrument identifying and
describing the pooled or unitized acreage. Such unit shall be designated either
before or after the completion of any wells. Operations and production on any
part of the pooled or unitized acreage shall be treated as if such operations
were upon or such production was from the land described in this Lease whether
the well or wells be located on the land covered by this Lease or other lands.
The entire acreage so pooled into a unit shall be treated for all purposes,
except for the payment of royalties on production from the pooled or unitized
lands, as if it were included within this Lease. In lieu of the royalties herein
provided, Lessor shall receive on production from a unit so pooled or unitized
only such proportion of the royalty stipulated herein as the amount of Lessor’s
acreage placed in the unit or Lessor’s royalty interest therein on an acreage
basis bears to the total acreage so pooled or unitized.
     10. Lessee shall have the right to use, free of costs, all Minerals covered
by this Lease for all operations hereunder except for water from Lessor’s wells
or tanks. Any royalty payment to the Lessor shall be computed after deducting
any amount so used. When requested by Lessor, Lessee shall bury all pipelines at
least twenty four inches (24”) below the surface. Lessee shall pay for all
damages caused by Lessee’s operations to growing crops on the land. The amount
of any such damage payment shall be based upon the fair market value of the
actual crops destroyed. Lessee shall have the right at any time to remove any
equipment, property, or fixtures placed on the land by Lessee together with the
right to draw and remove all casing and other downhole equipment.
     11. The rights of either party to this Lease may be assigned in whole or in
part and the provisions hereof shall extend to the successors and assigns of the
parties but no change or division in ownership of the Minerals covered hereby
with respect to the lands or royalties, however accomplished, shall operate to
enlarge the obligations or diminish the rights of Lessee

5



--------------------------------------------------------------------------------



 



or require the installation of separate measuring tanks or devices. No such
change or division in the ownership of the Minerals in the lands or royalties
shall be binding upon Lessee for any purpose until such person acquiring any
interest has furnished Lessee with the instrument or certified copies thereof
constituting said person’s chain of title from the original Lessor. Any
assignment of this Lease by Lessee, in whole or in part, shall, to the extent of
such assignment, relieve and discharge Lessee of any obligations hereunder and
if any Assignee of any part or parts hereof shall fail to comply with any
provisions of this Lease, such default shall not affect this Lease insofar as it
covers the part retained by Lessee or another assignee.
     12. In the event Lessor considers that Lessee has not complied with its
obligations hereunder, both express and implied, including the obligation of
production as provided in paragraph 4, Lessor shall give written notice to
Lessee setting forth specifically in what respects Lessee has failed to comply
with Lessee’s obligations pursuant to this Lease. Lessee shall then have 60 days
from receipt of such notice to commence and thereafter pursue with reasonable
diligence such action as may be necessary or proper to satisfy the obligation of
Lessee, if any, with respect to Lessor’s notice. Neither the service of the
notice nor the doing of any acts by Lessee intended to satisfy any of the
alleged obligations shall be deemed an admission or presumption that Lessee has
failed to perform all of its obligations hereunder. No judicial action may be
commenced by Lessor with respect to any of said obligations until after the
60 day period as provided herein. Lessee shall be given a reasonable opportunity
after judicial ascertainment to prevent the forfeiture or termination of this
Lease by discharging its express or implied obligation as established by the
court.
     13. Lessor warrants and agrees to defend title to the Minerals covered
hereby as to the lands and agrees that Lessee, at its option, may discharge any
tax, mortgage, or other lien upon the interest and in the event Lessee does so,
it should be subrogated to such lien with the right to enforce same and apply
royalties accruing hereunder towards satisfying the same. Without impairment of
Lessee’s rights under the warranty in the event of failure of title, it is
agreed that, if Lessor owns an interest in the Minerals covered hereby as to the
lands less than the entire fee simple estate, then the royalties and other
payments to be paid lessor shall be reduced proportionately. This Lease shall be
binding upon all who execute it and they shall be considered lessors, whether or
not they are named in the granting clause hereof and whether or not all parties
named in the granting clause execute this Lease.
     14. To the extent that Lessor owns no interest in the surface as to the
lands described herein, the provisions set forth herein with respect to surface
obligations shall not be applicable except to the extent as may be required by
law.
     15. Lessee may at any time surrender this Lease as to all or any part
thereof by delivering or mailing a release to Lessor and if surrendered only as
to a part thereof, any payments based upon acreage shall be reduced
proportionately.
     16. Lessee shall comply with all applicable federal, state, and local law,
statutes, ordinances, regulations, and orders applicable to Lessee’s operations
and the conditions created thereby.
     17. When any operation contemplated by this Lease is delayed or interrupted
as a result of any cause whatsoever beyond the control of Lessee or any event of
force majeure, or as a

6



--------------------------------------------------------------------------------



 



result of any state, federal, or municipal law, ordinance, executive order,
rule, or regulation, then the time for such delay or interruptions shall not be
counted against Lessee as to any timeframe required by this Lease. Lessee shall
not be held liable in damages because of any such delay or interruption.
     18. In the event the interest of the Lessor as to the Coal Bed Gas is based
upon Lessor’s ownership of a coal interest, and in the event the coal interest
is the subject of a coal mining lease or other agreement authorizing the mining
and removal of coal, the Lessor acknowledges that the operations for the mining
and removal of coal may involve the venting of Coal Bed Gas into the atmosphere
as a waste product for the protection and efficiency of the mining operation.
Lessee shall have no obligation to recover any gas as may be vented during such
coal development and Lessee shall have no liability or obligation to Lessor for
any royalties on such vented gas. The parties further acknowledge that Coal Bed
Gas may be vented and lost during repairs to or the testing of wells or prior to
the connection of any wells to gathering and/or transmission lines in
conjunction with Lessee’s operations. Under such circumstances, Lessee shall not
be liable or obligated to Lessor for any royalties on such vented and lost gas.
     19. Lessor shall have the right at any time, at Lessor’s expense to:

  a.   Inspect by all appropriate means Lessee’s facilities on the Land;     b.
  Test Lessee’s meters and other measuring and testing devices;     c.   Sample,
test measure and gage production of the wells, including the right, but not the
obligation, to install meters on lines;     d.   Observe Lessee in the
performance of Lessee’s obligations under this lease; and     e.   By
appointment, examine or audit, during the term of this lease and for three years
thereafter, the books, records, supporting documents, files and correspondence
of Lessee maintained in connection with the lease and the production and /or
sale of the coal gas or coal gas products from the Land at Lessee’s place of
business.

     20. Special Operating Methods: Lessee shall provide to Lessor, upon request
and at Lessor’s expense, all survey information which Lessee may now have or
hereafter obtain to inform Lessor fully as to the exact location of any well
drilled and copies of all logs, drill stem test records, core analyses, pressure
tests, or any other information obtained by Lessee in the course of drilling any
well.
     Further, Lessee shall provide Lessor or its coal mining Lessee find
location surveys of all pipelines, compressor stations or other facilities of
the gas operations.
     21. Lessee agrees that no well will be drilled within 200 feet of any
personal residence, or building used in a commercial business existing at the
time of the execution of this lease.
     22. Lessee shall at all times while physical operations are being conducted
maintain comprehensive general liability insurance policies in an amount of not
less than one millions dollars ($1,000,000.00) combined single limit coverage.
Lessee shall also maintain automobile insurance in an amount of not less than
three hundred thousand dollars ($300,000.00) combined

7



--------------------------------------------------------------------------------



 



single limit coverage. Lessee shall also provide workman’s compensation
insurance to cover all of Lessee’s employees.
     23. The volume of all coalbed methane for which payment is to be made
hereunder shall be measured, before being mixed with gas or coalbed methane from
other lands not pooled or unitized with the Leased Premises, by standard meters
of approved type adapted to the volume of coalbed methane to be measured. The
method of computation and measurement shall conform with recommendations
provided by the Gas Measurement Committee of the American Gas Association.
     24. Lessors make no representation or warranty as to the physical condition
of the property to be leased.
     25. Lessee agrees to indemnify and save Lessor harmless from all loss and
damage sustained by Lessor from its operations.
     26. Lessor shall pay a proportionate part of any and all taxes levied or
assessed upon the production of Minerals covered hereby and Lessee is authorized
to pay such taxes and assessments on behalf of Lessor and to deduct the same so
paid from any monies otherwise payable to the Lessor. Lessor’s proportionate
part shall correspond to the amount of royalty corresponding to Lessor’s
interest in the Minerals.
     27. This Lease shall be binding upon and inure to the benefit of the
parties hereto together with their successors and assigns. To the extent that
the interest covered by this Lease constitutes any part of the homestead estate
of Lessor, then the Lessor releases and waives all rights under and by virtue of
the homestead exemption laws of the State of Illinois.
     EXECUTED the day and year above written.

            LESSOR

WASHINGTON COUNTY, ILLINOIS
      BY   /s/ David A. Meyer         Its Chairman     

            LESSEE

BPI ENERGY, INC.
      BY   /s/ James G. Azlein         Its President   

8



--------------------------------------------------------------------------------



 



         

     
STATE OF ILLINOIS

COUNTY OF WASHINGTON
  )
) SS
)

     I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that David A. Meyer personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person, and acknowledged that he signed, sealed, and
delivered the said instrument as his free and voluntary act for the uses and
purposes therein set forth, including the release and waiver of the right of
homestead.
     Given under my hand and seal this 8th day of September, 2006.

                  /s/ Thomas Ganz       Notary Public           

My Commission Expires: November 28, 2006

     
STATE OF OHIO

COUNTY OF SUMMIT
  )
) SS
)

     I, the undersigned Notary Public, in and for said County in the State
aforesaid, do hereby certify that James G. Azlein, personally known to me to be
the President, of BPI ENERGY, INC., whose name is subscribed to the foregoing
instrument, appeared before me this day in person, and acknowledged that as such
President he signed and delivered the said instrument of writing as President of
said Corporation, pursuant to authority given by the Board of Directors of said
Corporation as his free and voluntary act, and as the free and voluntary act and
deed of said Corporation, for the uses and purposes therein set forth.
     Given under my hand and seal this 29th day of August, 2006.

                  /s/ Kathy J. Stutz       Notary Public           

My Commission Expires: May 25, 2011

9